Citation Nr: 1011559	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  06-22 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for asbestos 
pleural disease.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to 
October 1972.  He also served in a reserve component of the 
military.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May 2005 and July 2008 decisions by the RO 
that, together, granted service connection for asbestos 
pleural disease, assigned a zero percent (noncompensable) 
evaluation therefor, and denied service connection for 
tinnitus and bilateral hearing loss.

In November 2009, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge, held at the RO.  During 
the hearing, the Veteran indicated that he had received 
recent VA treatment, relevant to his appeal.  He indicated 
that he would like to have the records of that treatment 
associated with his claims file, and that he wished to waive 
RO review.  38 C.F.R. § 20.1304(c).  The RO procured the 
records in February 2010.  They are now available for the 
Board's consideration.

The Board's present decision is limited to an adjudication of 
issue #1, as enumerated above.  For the reasons set forth 
below, the remaining issues on appeal (#2 and 3) are being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

The Veteran has asthma and allergic rhinitis for which he is 
not service connected.  His service-connected asbestos 
pleural disease is manifested by post-bronchodilator Forced 
Vital Capacity (FVC) no worse than 83 percent of predicted 
and Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) no worse than 97 percent of 
predicted.  His asbestos pleural disease is not shown to 
require outpatient oxygen therapy and is not shown to be 
manifested by cor pulmonale, pulmonary hypertension, or 
maximum exercise capacity of 20 milliliters per kilogram per 
minute (ml/kg/min) or less oxygen consumption with 
cardiorespiratory limitation.


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
rating for asbestos pleural disease have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.97, Diagnostic Codes 
6825-6833 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an initial compensable rating for his 
service-connected asbestos pleural disease.  He points out 
that testing in April 2008 revealed a pre-bronchodilator FVC 
79 percent of predicted.  He argues that that figure best 
represents his level of disability in everyday life.

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(now codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Ordinarily, notice with respect to each of these 
elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify with respect to the claim that is 
currently being adjudicated.  By way of VCAA notice letters 
sent to the Veteran in February 2005, January 2008, April 
2008, and May 2008, the RO informed the Veteran of the 
information and evidence required to substantiate his claim 
and of his and VA's respective duties for obtaining the 
information and evidence.  He was also informed of the manner 
in which ratings and effective dates are assigned for awards 
of disability benefits.  Although the totality of the 
required notice was not provided until after his claim was 
initially adjudicated, the claim was subsequently re-
adjudicated in a November 2008 supplemental statement of the 
case (SSOC), thereby correcting any defect in the timing of 
the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  No further corrective action is necessary.


B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claim that is 
currently being adjudicated.  The Veteran's service treatment 
records have been obtained, as have records of relevant post-
service private and VA medical treatment and reports from the 
Social Security Administration.  He has also been examined 
(in April 2005, August 2006, and May 2008).  The reports of 
those examinations, taken together with other evidence of 
record, contain descriptions of impairment sufficient for the 
proper evaluation of his disability.  No further development 
action is required.

II.  The Merits of the Veteran's Appeal

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

Interstitial lung disease is evaluated in accordance with the 
criteria set forth in 38 C.F.R. § 4.97, Diagnostic Codes 
6825-6833 (2009).  A 10 percent rating is assigned if the 
disability is manifested by FVC 75 to 80 percent of predicted 
or by DLCO (SB) 66 to 80 percent of predicted.  A 30 percent 
rating is assigned if the disability is manifested by FVC 65 
to 74 percent of predicted or by DLCO (SB) 56 to 65 percent 
of predicted.  A 60 percent rating is assigned if the 
disability is manifested by FVC 50 to 64 percent of 
predicted, by DLCO (SB) 40 to 55 percent of predicted, or by 
maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation.  The highest 
available rating, 100 percent, is assigned if the disability 
requires outpatient oxygen therapy or is manifested by FVC 
less than 50 percent of predicted, DLCO (SB) less than 
40 percent of predicted, cor pulmonale, pulmonary 
hypertension, or maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  Id.

In September 2006, VA amended the regulations governing the 
evaluation of respiratory disorders by adding what is now 
38 C.F.R. § 4.96(d).  See Schedule for Rating Disabilities; 
Guidelines for Application of Evaluation Criteria for Certain 
Respiratory and Cardiovascular Conditions; Evaluation of 
Hypertension With Heart Disease, 71 Fed. Reg. 52,457 (Sept. 
6, 2006).  By law, the amendments are applicable to claims 
received by VA on or after October 6, 2006.  Id. at 52,458 
(Dates).  Inasmuch as the Veteran's claim was received in 
January 2005, the new provisions are not for application.

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the assignment of an initial compensable schedular evaluation 
for asbestos pleural disease.  Although radiographic studies 
confirm that the Veteran has asbestos-related disease of the 
lungs, it appears from the evidence that the service-
connected disorder may, in fact, be functionally 
asymptomatic.  On examination in April 2005, for example, a 
VA pulmonologist indicated that the Veteran had symptoms 
related to asthma and allergic rhinitis (neither of which is 
currently service connected), but that testing-including 
computed tomography (CT), pulmonary function tests (PFT), 
DLCO, and arterial blood gases (ABG)-did not reveal "any 
asbestos effect on lung function."  Similarly, on VA 
examination in August 2006, it was noted that the Veteran had 
symptoms related to asthma, but that he was not functionally 
impaired as a result of pleural plaques and a pulmonary 
nodule that had developed as a result of asbestos exposure.  
The report of a later VA examination, conducted in May 2008, 
likewise appears to indicate that the Veteran's symptoms are 
attributable to non-service-connected asthma and allergic 
rhinitis, and not to asbestos-related disease.

Even assuming for purposes of argument that the FVC and DLCO 
(SB) values obtained on testing could properly be attributed 
to service-connected asbestos pleural disease, the Veteran 
would still not be entitled to a compensable rating.  It is 
true, as the Veteran contends, that testing in April 2008 
revealed a FVC 79 percent of predicted.  However, that 
reading was obtained on pre-bronchodilator testing.  Under 
applicable law, interstitial lung disease is evaluated on the 
basis of post-bronchodilator testing.  See Schedule for 
Rating Disabilities; Respiratory System, 61 Fed. Reg. 46,723 
(Sept. 5, 1996) (indicating that the results of pulmonary 
function tests after optimum therapy "reflect the best 
possible functioning of an individual and are the figures 
used as the standard basis of comparison of pulmonary 
function").  The April 2008 report clearly shows that the 
Veteran's post-bronchodilator FVC was 84 percent of 
predicted.

The Veteran underwent pulmonary function testing on two other 
occasions during the pendency of his claim; in April 2005 and 
August 2006.  Review of those reports, together with the 
report from April 2008, reveals that the Veteran's 
respiratory disability is manifested by post-bronchodilator 
FVC no worse than 83 percent of predicted and DLCO (SB) no 
worse than 97 percent of predicted.  None of the evidence 
shows that his condition requires outpatient oxygen therapy 
or that it is manifested by cor pulmonale, pulmonary 
hypertension, or maximum exercise capacity of 20 ml/kg/min or 
less oxygen consumption with cardiorespiratory limitation.  
The claim for a compensable schedular rating must be denied.

In evaluating the Veteran's claim, the Board has specifically 
considered whether he is entitled to a "staged rating."  
See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  It is the Board's 
conclusion, however, that the Veteran's asbestos pleural 
disease has never been more than noncompensably disabling 
since the time that the underlying claim for service 
connection was filed in January 2005.  A "staged rating" is 
not warranted.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2009).  The criteria for such an award is a finding that the 
case presents an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the Veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The Veteran's respiratory complaints are fully 
contemplated by the relevant diagnostic criteria.  There is 
nothing in the record to suggest that his disability picture 
is so exceptional or unusual as to render impractical the 
application of the regular schedular standards.  See, e.g., 
Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

An initial compensable rating for asbestos pleural disease is 
denied.


REMAND

During the hearing held before the undersigned in November 
2009, the Veteran testified that he had been a civilian 
employee of the Department of Defense from 1973 to 1986 and 
again from 1989.  He indicated that he had worked at the 
Philadelphia Naval Shipyard and the Naval Air Development 
Center (in Warminster, Pennsylvania), and that he had 
undergone hearing tests during that time at the Willow Grove 
Naval Air Station.

Records of the hearing tests to which the Veteran has 
referred are not contained in his claims file.  The record 
was held open for 60 days following the hearing in order to 
give the Veteran and his representative an opportunity to 
obtain them.  Nothing has been received.

Under the law, VA is required to make reasonable efforts to 
help a claimant obtain evidence necessary to substantiate his 
claim, to include relevant records from Federal sources.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  
Records of the sort the Veteran has identified could bear on 
the outcome of his appeal.  Accordingly, and because VA has 
not yet undertaken efforts to procure them, further 
development is necessary.  38 C.F.R. § 19.9 (2009).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the Veteran to identify, and provide 
releases for (where necessary), any care 
providers who might possess new or 
additional evidence pertinent to the claims 
remaining on appeal.  If he provides 
adequate identifying information, and the 
necessary releases, assist him in obtaining 
the records identified, following the 
procedures set forth in 38 C.F.R. § 3.159.  
Any new or additional (i.e., non-
duplicative) evidence obtained should be 
associated with the claims file.

2.  Make efforts to obtain copies of the 
reports of any relevant examinations the 
Veteran underwent in connection with his 
civilian employment with the Department of 
Defense from 1973 to 1986, and from 1989 
forward, to include any hearing tests he may 
have undergone at the Willow Grove Naval Air 
Station, following the procedures set forth 
in 38 C.F.R. § 3.159.  Efforts to obtain the 
evidence should be fully documented in the 
claims file, and should be discontinued only 
if it is concluded that the evidence sought 
does not exist or that further efforts to 
obtain the evidence would be futile.  
38 C.F.R. § 3.159(c)(2).  The evidence 
obtained, if any, should be associated with 
the claims file.

3.  If, as a result of the foregoing 
development, additional evidence is received 
that bears on the etiology of the Veteran's 
hearing loss or tinnitus, make arrangements 
to return the claims file to the VA examiner 
who previously evaluated the Veteran in June 
2008.  The examiner should be asked to 
review the expanded record and prepare a 
supplemental report indicating the extent to 
which, if any, the additional evidence 
impacts on her prior opinion as to whether 
it is at least as likely as not (i.e., 
whether it is 50 percent or more probable) 
that the Veteran has tinnitus or a hearing 
disability of either ear that can be 
attributed to service.  If the examiner who 
previously evaluated the Veteran is 
unavailable, schedule the Veteran for an 
examination by another examiner for purposes 
of obtaining the necessary information.  A 
complete rationale for all opinions should 
be provided.

4.  Thereafter, take adjudicatory action on 
the issues remaining on appeal.  If any 
benefit sought remains denied, furnish an 
SSOC to the Veteran and his representative.

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the Veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

The remanded matters must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


